Citation Nr: 0924497	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for impingement syndrome 
of the right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In April 2009, the Veteran testified at a Board hearing by 
video teleconference.


FINDING OF FACT

The Veteran's service-connected right shoulder disability was 
manifested by limitation of motion of the arm at the shoulder 
level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
impingement syndrome of the right shoulder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5200-5203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his right shoulder condition 
warrants a higher rating than the current 20 percent 
evaluation.  He also wants a separate rating for arthritis.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged 
ratings have not been employed here because the Veteran's 
symptoms fell within the same level during the entire rating 
period.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

The Veteran underwent a VA examination in June 2006.  He 
complained of pain and stiffness in the right shoulder.  
There was no swelling, heat, redness, instability, or 
locking.  Symptoms were exacerbated by overhead activity.  
There were no significant flare-ups.  The Veteran did not use 
any assistive devices.  The shoulder's range of motion was: 
active abduction to 60 degrees, 80 degrees with pain; flexion 
to 75 degrees, 105 degrees with pain; external rotation to 30 
degrees; and internal rotation to 80 degrees.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Shoulder strength measured 5/5.  He had a positive Hawkins 
impingement test.  The examiner diagnosed right shoulder 
impingement syndrome.

The June 2006 VA examiner also commented on the affect on 
employment and activities of daily living.  The shoulder 
symptoms do not affect the Veteran's job as a medical lab 
technician.  The symptoms did have a significant effect on 
the Veteran's part-time job, which the examiner notes was 
terminated a few weeks prior, as a parcel delivery man.  This 
job required repetitive heavy lifting, including overhead 
activity.  There are some effects on activities of daily 
living, including lifting his child and hygiene activities 
that require the hands to be above the shoulder level.  The 
Veteran is not able to participate in any sports.

June 2006 treatment records from Dr. Van Dam show an 
impression of right shoulder supraspinatus tendinopathy.  Dr. 
Van Dam noted that the Veteran still had trouble with over-
the-shoulder and behind-the-back activities.  He performed a 
right shoulder intra-articular corticosteroid injection.

The Veteran underwent another VA examination in September 
2007.  The examiner noted right shoulder abduction limited to 
70 degrees with pain.  Flexion was to 50 degrees with pain.  
The Veteran was unable to do internal and external rotation.  
The range of motion was not additionally limited following 
repetitive use.

Dr. Martin submitted a letter in September 2007.  He noted 
that the Veteran's range of motion was limited to 25 degrees 
from the side without pain.  He did not indicate any 
measurements of range of motion with pain.  Dr. Martin also 
noted that the Veteran was unable to fully extend his arm 
laterally.

Dr. Martin submitted a letter in November 2007.  He stated 
that the Veteran's right chronic rotator cuff impingment 
syndrome has become progressively worse since five months 
prior.  The Veteran now has complications with degenerative 
joint disease with spurs and a frozen shoulder.  Dr. Martin 
described range of motion as very limited.  The Veteran was 
unable to flex his shoulder beyond 45 degrees without 
significant pain.  Abduction was limited to 70 degrees; 
internal and external rotation was not accomplished due to 
pain.  Shoulder strength measured 4/5.

Dr. Martin submitted another letter in January 2008 regarding 
the effects of the right shoulder disability on the Veteran's 
activities of daily living.  He noted that dressing, bathing, 
toileting, and food preparation are compromised.  The Veteran 
cannot play catch with his child.  Regarding employment, the 
Veteran reported missing five months of work as a parcel 
deliverer.  The shoulder pain also causes sleep problems.

Another VA examination was conducted in March 2008.  Range of 
motion testing indicated active abduction to 70 degrees, 
active flexion to 90 degrees, active external rotation and 
internal rotation to 30 degrees.  The examiner noted those 
ranges to be with end-of-range pain.  Passive testing 
revealed abduction to 120 degrees, flexion to 135 degrees, 
external rotation to 90 degrees and internal rotation to 70 
degrees.  All of these ranges also include end-of-range pain.  
Range of motion was not additionally limited following 
repetitive use.  The examiner phrased the diagnosis as right 
shoulder impingement with rotator cuff tendinopathy.  The 
examiner commented that he did not have a good explanation 
for the marked difference between the active and passive 
ranges of motion.  It did not appear to be due to motor 
weakness.

No increase is warranted under Diagnostic Code 5201.  The 
next higher rating of 30 percent rating requires limitation 
of motion of the arm midway between the side and shoulder 
level.  The Veteran's right shoulder is the major shoulder, 
as the 30 percent rating requires, as he reported to the 
March 2008 VA examiner that he was right-handed.  Although 
Dr. Martin reported a range of motion of only 25 degrees from 
the side in September 2007, that measurement was without 
pain.  The September 2007 letter did not include any 
measurement with pain or include a measurement for any 
limitation of flexion.  Therefore, it is incomplete as a 
picture of functional impairment.  The VA examination from 
the same month is more probative and did not show range of 
motion limited to midway between the side and shoulder level.  
Dr. Martin's November 2007 letter showed flexion to 45 
degrees but abduction was to 70 degrees.  No higher rating is 
warranted because range of motion is not limited to midway 
between the side and shoulder level.  Abduction is closer to 
the shoulder level.  The limitation of abduction continued to 
be 70 degrees at the March 2008 VA examination.

No rating is warranted under Diagnostic Codes 5200, 5202, or 
5203 because there is no evidence of those symptoms.  
Separate ratings are not available under Diagnostic Code 5003 
because that code for arthritis is only available in the 
absence of a higher rating for limitation of motion.

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's right shoulder disability has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Testimony at the April 2009 Board hearing and 
the Veteran's reports to VA examiners and his treating 
physicians indicate that the disability significantly 
affected his part-time job at as a parcel deliverer.  Now, 
however, he is in a supervisory position that does not 
require lifting.  Also, the Board finds that his full-time 
job as a medical laboratory technician is not significantly 
affected.  The schedular ratings adequately compensate for 
the effects that are present.  There were no 
hospitalizations.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2006 of the information and evidence needed 
to substantiate and complete claims for increased ratings, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and information regarding the appropriate disability 
rating and effective date of any grant of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was given notice required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concerning the specific notice 
to be given in claims for increase, in June 2008.  To 
whatever extent more timely notice was required, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  He appealed the disability evaluations 
assigned.  He was given the specific requirements for an 
increased rating for the disability at issue in the rating 
decision and in the statement of the case, so he had actual 
notice of those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an increased rating for impingement syndrome 
of the right shoulder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


